DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the newly applied rejections in view of Huang necessitated by Applicant’s amendments to the claims as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identifying a malefactor entity… based on the malefactor entity not being included in the record.”  Claim 8 recites “identifying… a user identity… based on an entry associated with the user identity being absent from the data store of records.”  Claim 16 recites “identifying a user based on an absence of the initial identifying data in a record of records.”
It is unclear how a malefactor entity/user identify/user could be identified on a basis of a lack of information.  Applicant’s specification does not appear to clarify this feature.  Applicant’s specification discusses reception of identifying data in numerous instances and then details a determination of whether this information is included or represented in a record.  The specification then further details a next step of requesting further information to better identify the user when the information does not match with a record in the database.
 It appears to the examiner that the identifying of the malefactor entity/user identify/user is directed to identifying class or type, [i.e. a “bad actor”; para 36] rather than an actual identity of a user.  This appears to be done in regard to stored data, for example the use of whitelists and blacklists that represent persons that have or have not previously perpetrated fraudulent activities in order to make a determination of a good or bad actor; paras 24, 32.  When the determination does not result in a match, the system proceeds to generate a series a questions to further identify a user; para 36.


Claims 2 – 7, 9 – 15, and 17 – 20 are rejected under the same grounds as claims 1, 8 and 16 as being dependent upon these claims and incorporating the limitations of these claims in their entirety.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6 – 8, 10, and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (U.S. Patent Application Publication 2019/0020759) in view of Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2009/0055193).

Regarding Claim 1, Kuang discloses:
Security equipment (e.g. system for detecting phone frauds; para 11; note also the phone system depicted in Fig. 1), comprising:
a processor (e.g. phone system 110); and

receiving identifying data representing an international mobile subscriber identity associated with a user equipment (e.g. phone call from caller to receiver with characteristics including “phone number,” para 49; note also detection of the caller’s characteristics are detected as being a foreign call; para 50);
identifying a malefactor entity, based on comparing the identifying data relative to a record of records of a data store, wherein the malefactor entity is determined based on the malefactor entity not being included in the record (e.g. note making a determination of the caller’s characteristics matching with known characteristics associated with frauds for scam; para 52; note the determination characteristics being in a black list or white list, and if not proceeding to a second detection in Fig. 4A, similar to the interpretation detailed in the 112b rejection stated above)
in response to identifying the malefactor entity (e.g. proceeding to 407 of Fig. 4A, which then proceeds to 411 for further detection; para 52), requesting additional identifying data comprising voice pattern data associated with the malefactor entity, wherein the voice pattern data is obtained via an interactive dialog between the security equipment and the malefactor entity (e.g. obtaining or collecting additional caller’s characteristics during the conversation; para 53; note description of the second detecting unit, which is for interacting with the caller and obtains one or many additional 
determining, based on the voice pattern data, a distinctive regional accent from a collection of regional accents (e.g. voice processing unit obtains the voice accents of callers, determines the locations or nations of callers and determines fraud/scam possibility values; para 50), and wherein the distinctive regional accent is used to generate queries in order to solicit additional voice pattern data via user input associated with the malefactor identity (e.g. the second detecting unit stores fraud or scam samples for detecting or fighting fraud/scams, for example if a foreign accent is detected, it will determine a fraud or scam on these details; para 50;  further note the inclusion of means for asking the caller questions based on stored samples for fighting frauds; claim 21; and the use of predefined or stored anti-fraud or anti-scam strategies to ask caller's questions to obtain or collect callers additional characteristics based on caller's answering the questions; para 50); and
storing the additional identifying data to law enforcement storage equipment for later investigation via a law enforcement process (e.g. forwarding the call to a professional anti-scam center such as FBI or police offices; para 50; note storage of the information in cloud databases such as FBI frauds or scams databases; para 49).
Kuang does not explicitly detail the questions being generated in a random manner as claimed. 
In a related field of endeavor (e.g. phone calls; para 12, 29; fraudster identification; para 31), Mai discloses a system for use in computing systems, including 
Applying the features of the fraudster detection of Mai to the system of Chang further discloses the questions being generated in a random matter as claimed (e.g. presenting a dynamically-generated challenge that is randomly generated ; para 13 of Mai, now applied to the “question and answer” fraud detection disclosed by Kuang; para 53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mai to the system of Kuang.  Adapting the features of Mai into Kuang would have been predictable given the significant overlap, including that Mai is indicated as being used in the same environment that Kuang discloses, (e.g. phone calls), Mai and Kuang are both directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Mai further details and expands upon the various features that Kuang discloses, and includes additional benefits and elements in terms of granting or denying access, thus making integration of the features desirable to afford the system of Kuang similar abilities.

Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying data comprises a social security number, a user identification number, a personal identification number, an employee identification number, iris scan data, or fingerprint data (e.g. obtaining callers information which includes one or many characteristics such as the caller’s phone number, IP address, ID; para 49, 52 of Kuang).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the additional identifying data comprises a social security number, a user identification number, a personal identification number, an employee identification number, iris scan data, or fingerprint data (e.g. collecting one or many additional caller’s characteristic… caller's additional characteristics are normally callers' names, gender, caller's accents, the purpose of the calls, types of callers' business, and the organizations represented by callers para 49 and 53, note callers information which includes one or many characteristics such as the caller’s phone number, IP address, ID; para 49, 52 of Kuang).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the operations further comprise obtaining, via biometric equipment device, biometric data as the additional identifying data (e.g. collecting one or many 

Regarding Claim 7, in addition to the elements stated above regarding claim 6, the combination further discloses:
wherein the biometric data comprises voice recognition data representing the distinctive voice pattern (e.g. comparison of the voiceprints; para 50 of Kuang).

Claim 8 is rejected under the same grounds as claim 1 stated above.  Furthermore, it is noted that the claimed unique voice cadence is construed as being mapped to the disclosed voice print.  Cadence, in terms of voice, is broadly defined as a modulation or inflection of the voice.  A voiceprint in the field is broadly defined as an individually distinctive pattern of certain voice characteristics.  As such, the claimed unique voice cadence can reasonably be construed as representing the same element as the voiceprint of Kuang

Regarding Claim 10, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the first identifying data represents a distinctive voice pattern associated with the user identity (e.g. voice processing unit obtains the voice accents of callers, determines the locations or nations of callers and determines fraud/scam possibility 
values; para 50).

Regarding Claim 14, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the second identifying data represents a mail address associated with the user identity (e.g. caller’s location; para 49 of Kuang; and/or note further the features of Mai, including an email account; para 40)

Regarding Claim 15, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the second identifying data represents a name associated with the user identity (e.g. caller’s name; para 49 of Kuang)

Claim 16 is rejected under the same grounds as claim 1 stated above.  Further note idiosyncratic phraseology is interpreted as a peculiar/individual [idiosyncratic] characteristic of a particular speaker [phraseology].  A voiceprint in the field is broadly defined as an individually distinctive pattern of certain voice characteristics.  As such, the claimed idiosyncratic phraseology can reasonably be construed as representing the same features as the voiceprint of Kuang.

Regarding Claim 17¸in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the operations further comprise soliciting, from further user input associated with the user identifying, confirmation that the initial identifying data is 

Regarding Claim 18, in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the record of records comprises a database comprising the record stored to a grouping of database equipment (e.g. the one or many cloud servers/cloud database of Kuang; paras 49, 50).

Claim 19 is rejected under the same grounds as claim 14 as stated above.

Regarding Claim 20¸in addition to the elements stated above regarding claim 16, the combination further discloses:
wherein the determining the initial identifying data is not represented in the record of records comprises determining that the initial identifying data is not represented in the record of records as a function of executing a pattern matching process based on the initial identifying data (e.g. determining if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams; para 52 of Kuang).


Claims 4, 5, 9, 11, 12 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (U.S. Patent Application Publication 2019/0020759) in view of Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2009/0055193) and in further view of Chang et al. (hereinafter Chang, U.S. Patent 10,616,411).


Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the operations further comprise verifying the additional identifying data relative to the record or records, wherein the record is a first database record, and wherein the operations further comprise, in response to determining that the additional identifying data is not included in the first database record, creating a second database record.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and , provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details the ability to tag and log fraud data information for future use; col. 10, 11. 
Applying the features of Chang to the combination of Huang and Mai further discloses:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Chang further details and expands upon the various features that the combination discloses, and includes additional benefits and elements in terms of adjustment of the database through the tagging for all users of the 

Regarding Claim 5, in addition to the elements stated above regarding claim 4, the combination further discloses:
wherein the operations further comprise storing the additional identifying data to the second database record (e.g. tagging as fraudulent for every other subscriber to the fraud analysis computing system; col. 10 lines 60 – 67 of Chang; note logging in the fraud profile database as well col. 11 lines 20 – 27 of Chang).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents a social security number.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and , provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang

wherein the first identifying data represents a social security number (e.g. Huang’s characteristic information, now adapted to include Chang’s personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer based technique to determine fraudulent access; and 5) granting access or not based on various analysis calculations.  Further, Chang further details and expands upon the various features that the combination discloses, and includes additional benefits and elements in terms of adjustment of the database through the tagging for all users of the system, thus tuning the system through use to further prevent fraud in future interactions and calls.  Adapting the system to include these additional features, and the necessary data to achieve such would have been desirable to one of ordinary skill in the art at the time the invention was filed.

Regarding Claim 11, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents a license number of a registered driver.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and , provides access based upon a verification process; Fig. 2.  Chang also similarly details the use of several features similar to the voiceprint features and speech features detailed in Kuang and Mai, including the use of speech features; e.g. voice prints; col. 6; and consideration of accents in relation to location; col. 2, col. 9.  Chang further details personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang
Applying the features of Chang to the combination of Huang and Mai further discloses:
wherein the first identifying data represents a license number of a registered driver (e.g. Huang’s characteristic information, now adapted to include Chang’s personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang).


Regarding Claim 12, in addition to the elements stated above regarding claim 8, the combination fails discloses:
wherein the first identifying data represents an employee identification number.
In a related field of endeavor (e.g. telephone fraud analysis; summary), Chang discloses a system for use in computing systems, including phone calls and environments; col. 1 lines 30 – 62, like Kuang and Mai and , provides access based 
Applying the features of Chang to the combination of Huang and Mai further discloses:
wherein the first identifying data represents an employee identification number.
 (e.g. Huang’s characteristic information, now adapted to include Chang’s personal user information including names addresses, phone numbers, driver’s license numbers, biometric data, voice print, SSN col. 9 lines 4 – 13; and col. 2 line 41 – col. 3 line 7 of Chang; and caregiver authentication including passcode; col. 8 lines 1 – 12 of Chang).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chang to the system of the combination.  Adapting the features of Chang into the combination would have been predictable given the significant overlap, including that all of the disclosures detailed as being used in the same environment that Chang discloses, (e.g. phone calls), the three disclosures are directed to 1) detecting fraudulent elements in this phone type environment, 2) using location determinations in relation to the fraud features; 3) analyzing voice characteristics and elements to perform the fraud features; 4) use of a question/answer .


Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (U.S. Patent Application Publication 2019/0020759) in view of Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2009/0055193).  in further view of Vem (U.S. Patent Application publication 2017/0032485).

Regarding Claim 13¸in addition to the elements stated above regarding claim 8, the combination fails to explicitly disclose:
wherein the first identifying data represents recognition data associated with a facial recognition
Kuang in the combination, however, does detail the use of various biometric features for identification, including comparing a caller’s picture with pictures in a database storing pictures of criminals to determine fraud; para 50.

Modifying the combination to adapt the features disclosed by Kuang to include biometrics and facial imaging as disclosed by Vem makes obvious:
wherein the first identifying data represents recognition data associated with a facial recognition (e.g. Kuang’s use of pictures, now adapted in the manner disclosed by Vem’s biometric capture of a facial image; paras 91, 174)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vem to the combination.  Vem makes clear that the techniques disclosed are to be utilized where information is managed, collected, vetted or compared and systems (such as those of Kuang and Mai) can benefit from the disclosed technology; para 31.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654